DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all of part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 1-4, 8-15 and “travel control device” in claims 8, 13-15. Since claims 2-7 depend upon claim 1 and claims 9-15 depend upon claim 8, all dependent claims of their respective independent claims also invoke 112(f) because of claim limitations “control unit” and “travel control device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Structure for “control unit” is disclosed in the specification as “The control unit 101 can be implemented by the processor 110” (¶ 22 of the specification as originally filed).
Structure for “travel control device” is disclosed in the specification as “travel control device 100 includes a processor 110, a main storage unit 120, an auxiliary storage unit 130, and a computer having an inter-vehicle communication interface (inter-vehicle communication I/F) 140” (¶ 15 of the specification as originally filed).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al. (US 20180237012 A1, hereinafter Jammoussi) in view of Kopischke (US 20190339716 A1).

With respect to claim 1, Jammoussi discloses a travel control device (Jammoussi Fig. 1, computer 14) that controls traveling of a vehicle (Jammoussi Fig. 2, host vehicle 10) … a following traveling function (Jammoussi ¶ 27, “autonomous towing mode—thereby following the leader vehicle's actions”), the travel control device comprising: 
a control unit (Jammoussi Fig. 1, processor or processing circuit 32) configured to: 
detect… another vehicle present within a predetermined range of the vehicle (Jammoussi ¶ 44, “within a reception range of the wireless transmission”) and of which any part or all of a planned travel route is partially or wholly the same as a planned travel route of the vehicle (Jammoussi ¶ 49, “route 56 can advance host vehicle 10 the entirety of the distance from location 51 to location 52”).
Jammoussi does not disclose of which a traveling function is switchable between an autonomous traveling function and a following traveling function,
when the vehicle is traveling by the autonomous traveling function,
switch the traveling function of the vehicle from the autonomous traveling function to the following traveling function such that the vehicle autonomously follows the detected other vehicle as a leading vehicle.
However, Kopischke, in the same field of invention teaches of which a traveling function is switchable between an autonomous traveling function and a following traveling function (Kopischke ¶ 50, “the at least partially automatic tracking is not carried out until the following transportation vehicle has reached the target position relative to the lead transportation vehicle”),
when the vehicle is traveling by the autonomous traveling function (Kopischke ¶ 50, “the following transportation vehicle may be navigated from a current position to a position which is suitable for the at least partially automatic tracking”; ¶ 51, “The guiding of the following transportation vehicle with respect to the target position relative to the lead transportation vehicle occurs… at least partially automatically”),
switch the traveling function of the vehicle from the autonomous traveling function to the following traveling function such that the vehicle autonomously follows the detected other vehicle as a leading vehicle (Kopischke ¶ 50, “the at least partially automatic tracking is not carried out until the following transportation vehicle has reached the target position relative to the lead transportation vehicle”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jammoussi to also operate autonomously and to switch to the following mode, as taught by Kopischke, in order to relieve burden of driving from the user to the vehicle, allowing the user to place attention towards non-driving tasks.

With respect to claim 2, Jammoussi further discloses wherein the control unit is configured to, in a case where there is a plurality of other vehicles (Jammoussi Fig. 3, target vehicles 18, 20, 22) within the predetermined range of the vehicle (Jammoussi ¶ 44, “within a reception range of the wireless transmission”), in each of which any part or all of a planned travel route is partially or wholly the same as the planned travel route of the vehicle (Jammoussi ¶ 50, “two different target vehicles both could pass by locations 51, 52”), select (Jammoussi ¶ 50, “computer 14 may consider the distance traveled between locations 51, 52”), from among the plurality of other vehicles, another vehicle in which the planned travel route overlaps with the planned travel route of the vehicle for a longer distance as the leading vehicle that the vehicle autonomously follows (Jammoussi ¶ 50, “two different target vehicles both could pass by locations 51, 52; however, one could travel more directly from location 51 to location 52, whereas the other could take a lengthier route”).

With respect to claim 3, Jammoussi, as modified by Kopischke, further discloses wherein the control unit is configured to cause the vehicle to travel by the autonomous traveling function to a location where the vehicle is able to autonomously follow the detected other vehicle as the leading vehicle (Kopischke ¶ 50, “the following transportation vehicle may be navigated from a current position to a position which is suitable for the at least partially automatic tracking”; ¶ 51, “The guiding of the following transportation vehicle with respect to the target position relative to the lead transportation vehicle occurs… at least partially automatically” cited and incorporated in the rejection of claim 1), and then to switch the traveling function of the vehicle from the autonomous traveling function to the following traveling function (Kopischke ¶ 50, “the at least partially automatic tracking is not carried out until the following transportation vehicle has reached the target position relative to the lead transportation vehicle”, cited and incorporated in the rejection of claim 1).

With respect to claim 4, Jammoussi does not further disclose the claim limitations of claim 4.
However, Kopischke, in the same field of invention teaches wherein the control unit is configured to, when the vehicle autonomously follows the other vehicle as the leading vehicle by the following traveling function and reaches a junction at which the planned travel route of the vehicle deviates from the planned travel route of the other vehicle (Kopischke ¶ 110, “route planning includes determination of which sections of a route lead transportation vehicles 2 are available on”, lead transportation vehicles 2 do not completely share the same route as the following transportation vehicle 1 which in turn, creates a junction for which the planned path between a lead transportation vehicle 2 deviates from the planned path of a following transportation vehicle 1), switch the traveling function of the vehicle from the following traveling function to the autonomous traveling function (Kopischke ¶ 111, “A changeover between two lead transportation vehicles 2 comprises… at least partially automatic guidance of the following transportation vehicle 1 to a specific target position relative to the new lead transportation vehicle 2”; ¶ 51, “The guiding of the following transportation vehicle with respect to the target position relative to the lead transportation vehicle occurs… at least partially automatically”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jammoussi to also operate autonomously after ending following mode, as taught by Kopischke, in order to continuously travel towards the proposed destination rather than stop and wait for a next available leading vehicle, thus possibly leading to less time spent travelling for the user and reducing the chance of an accident due to being stationary alongside a road.

With respect to claim 5, Jammoussi further discloses a database (Jammoussi Fig. 1, memory 34) that stores route information including the planned travel route of the vehicle (Jammoussi ¶ 41, “a proposed route 54 between locations 51, 52… provided to and stored in memory 34”) and route information including the planned travel route of the other vehicle (Jammoussi ¶ 15, “store a first predetermined route provided to the host vehicle by the first vehicle”), 
wherein the control unit is configured to detect another vehicle (Jammoussi ¶ 68, “computer 14 may repeat the subject matter of blocks 410 and 420 to consider whether other potential leader vehicles are available”) of which any part or all of the planned travel route is partially or wholly the same as the planned travel route of the vehicle (Jammoussi ¶ 50, “two different target vehicles both could pass by locations 51, 52”, demonstrating that vehicle and target vehicle share a common location 52), based on the route information of the vehicle (Jammoussi ¶ 49 “compares the predetermined routes 56-60 of each of the target vehicles 18-22 to a proposed route”) and the route information of the other vehicle which are stored in the database (Jammoussi ¶ 44, “in block 420, a response may be received from each of target vehicles 18-22. Each of these responses may include one or more autonomous towing criteria including, but not limited to: predetermined route data”).

With respect to claim 6, Jammoussi further discloses wherein the control unit is configured to: 
receive the route information of the other vehicle from the other vehicle (Jammoussi ¶ 44, “Each of these responses may include one or more autonomous towing criteria including, but not limited to: predetermined route data”) by inter-vehicle communication (Jammoussi ¶ 35, “V2V communication may be used by computer 14 to select a leader vehicle to follow in the autonomous towing mode”); and 
store the received route information of the other vehicle in the database (Jammoussi ¶ 15, “store a first predetermined route provided to the host vehicle by the first vehicle”).

With respect to claim 7, Jammoussi further discloses wherein the control unit is configured to: 
receive the route information of the other vehicle from a server device (Jammoussi Fig. 1, V2I 40) that manages the planned travel route and a current location of the other vehicle (Jammoussi ¶ 39, “V2V communication may utilize V2I 40 as well—e.g., wherein V2I 40 serves as a wireless access point (WAP) or hub and the vehicles 10, 18-22 are spokes, in a so-called hub-and-spoke network.”); and 
store the received route information of the other vehicle in the database (Jammoussi ¶ 15, “store a first predetermined route provided to the host vehicle by the first vehicle”).

With respect to claim 8, Jammoussi discloses an information processing apparatus that manages, using a travel control device (Jammoussi Fig. 1, computer 14), traveling of a vehicle (Jammoussi Fig. 2, host vehicle 10) … a following traveling function (Jammoussi ¶ 27, “autonomous towing mode—thereby following the leader vehicle's actions”), the information processing apparatus comprising: 
a control unit (Jammoussi Fig. 1, processor or processing circuit 32) configured to: 
detect… another vehicle present within a predetermined range of the vehicle (Jammoussi ¶ 44, “within a reception range of the wireless transmission”) and of which any part or all of a planned travel route is partially or wholly the same as a planned travel route of the vehicle (Jammoussi ¶ 49, “route 56 can advance host vehicle 10 the entirety of the distance from location 51 to location 52”).
Jammoussi does not disclose of which a traveling function is switchable between an autonomous traveling function and a following traveling function,
when the vehicle is traveling by the autonomous traveling function,
transmit, to the travel control device, first command information to command the travel control device to switch the traveling function of the vehicle from the autonomous traveling function to the following traveling function such that the vehicle autonomously follows the detected other vehicle as a leading vehicle.
However, Kopischke, in the same field of invention teaches of which a traveling function is switchable between an autonomous traveling function and a following traveling function (Kopischke ¶ 50, “the at least partially automatic tracking is not carried out until the following transportation vehicle has reached the target position relative to the lead transportation vehicle”),
when the vehicle is traveling by the autonomous traveling function (Kopischke ¶ 50, “the following transportation vehicle may be navigated from a current position to a position which is suitable for the at least partially automatic tracking”; ¶ 51, “The guiding of the following transportation vehicle with respect to the target position relative to the lead transportation vehicle occurs… at least partially automatically”),
transmit, to the travel control device, first command information to command the travel control device (Kopischke ¶ 47, “The tracking data comprise information which permit the following transportation vehicle to drive at least partially automatically behind the lead transportation vehicle”) to switch the traveling function of the vehicle from the autonomous traveling function to the following traveling function such that the vehicle autonomously follows the detected other vehicle as a leading vehicle (Kopischke ¶ 50, “the at least partially automatic tracking is not carried out until the following transportation vehicle has reached the target position relative to the lead transportation vehicle”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jammoussi to also operate autonomously and to switch to the following mode, as taught by Kopischke, in order to relieve burden of driving from the user to the vehicle, allowing the user to place attention towards non-driving tasks.

With respect to claim 9, all the limitations have been analyzed in view of claim 2, and it has been determined that claim 9 does not teach or define any new limitations beyond those previously recited in claim 2; therefore, claim 9 is/are also rejected over the same rationale as claim 2.

With respect to claim 10, Jammoussi does not further disclose the claim limitations of claim 10.
However, Kopischke, in the same field of invention teaches wherein the control unit is configured to, when the vehicle autonomously follows the other vehicle as the leading vehicle by the following traveling function and reaches a junction at which the planned travel route of the vehicle deviates from the planned travel route of the other vehicle (Kopischke ¶ 110, “route planning includes determination of which sections of a route lead transportation vehicles 2 are available on”, lead transportation vehicles 2 do not completely share the same route as the following transportation vehicle 1 which in turn, creates a junction for which the planned path between a lead transportation vehicle 2 deviates from the planned path of a following transportation vehicle 1), transmit, to the travel control device, second command information to command the travel control device to switch the traveling function of the vehicle from the following traveling function to the autonomous traveling function (Kopishcke ¶ 111, “A changeover between two lead transportation vehicles 2 comprises… at least partially automatic guidance of the following transportation vehicle 1 to a specific target position relative to the new lead transportation vehicle 2”; ¶ 51, “The guiding of the following transportation vehicle with respect to the target position relative to the lead transportation vehicle occurs… at least partially automatically”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jammoussi to also operate autonomously after ending following mode, as taught by Kopischke, in order to continuously travel towards the proposed destination rather than stop and wait for a next available leading vehicle, thus possibly leading to less time spent travelling for the user and reducing the chance of an accident due to being stationary alongside a road.

With respect to claim 11, all the limitations have been analyzed in view of claim 5, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claim 5; therefore, claim 11 is/are also rejected over the same rationale as claim 5.

With respect to claim 12, some of the limitations have been analyzed in view of claim 6, and it has been determined that claim 12 teaches the same limitations as those previously recited in claim 6; therefore, claim 12 is also rejected over the same rationale as claim(s) 6 in addition to:
Jammoussi further discloses wherein the control unit is configured to:
receive the route information of the vehicle from the vehicle (Jammoussi ¶ 41, “A proposed route 54 between locations 51, 52 is… provided to and stored in memory 34”; which is coupled to processor or processing circuit 32 shown in Fig. 1);

With respect to claim 13, Jammoussi, as modified by Kopischke, further discloses wherein the travel control device is configured to, upon receiving the first command information, switch the traveling function of the vehicle from the autonomous traveling function to the following traveling function such that the vehicle autonomously follows the detected other vehicle as the leading vehicle (Kopischke ¶ 50, “the at least partially automatic tracking is not carried out until the following transportation vehicle has reached the target position relative to the lead transportation vehicle”, cited and incorporated in the rejection of claim 8).

With respect to claim 14, Jammoussi, as modified by Kopischke, further discloses wherein the travel control device is configured to, upon receiving the first command information, cause the vehicle to travel by the autonomous traveling function to a location where the vehicle is able to autonomously follow the detected other vehicle as the leading vehicle (Kopischke ¶ 50, “the following transportation vehicle may be navigated from a current position to a position which is suitable for the at least partially automatic tracking”; ¶ 51, “The guiding of the following transportation vehicle with respect to the target position relative to the lead transportation vehicle occurs… at least partially automatically”, cited and incorporated in the rejection of claim 8), and then switch the traveling function of the vehicle from the autonomous traveling function to the following traveling function (Kopischke ¶ 50, “the at least partially automatic tracking is not carried out until the following transportation vehicle has reached the target position relative to the lead transportation vehicle”, cited and incorporated in the rejection of claim 8).

With respect to claim 15, Jammoussi, as modified by Kopischke, further discloses the information processing apparatus according to claim 10, wherein the travel control device is configured to, upon receiving the second command information, switch the traveling function of the vehicle from the following traveling function to the autonomous traveling function (Kopishcke ¶ 111, “A changeover between two lead transportation vehicles 2 comprises… at least partially automatic guidance of the following transportation vehicle 1 to a specific target position relative to the new lead transportation vehicle 2”; ¶ 51, “The guiding of the following transportation vehicle with respect to the target position relative to the lead transportation vehicle occurs… at least partially automatically”, cited and incorporated in the rejection of claim 10).

With respect to claim 16, Jammoussi discloses an information processing method, which is executed by a computer included in a system, the system including a travel control device (Jammoussi Fig. 1, computer 14) that controls traveling of a vehicle (Jammoussi Fig. 2, host vehicle 10) … a following traveling function (Jammoussi ¶ 27, “autonomous towing mode—thereby following the leader vehicle's actions”), the information processing method comprising: 
detecting… another vehicle present within a predetermined range of the vehicle (Jammoussi ¶ 44, “within a reception range of the wireless transmission”) and of which any part or all of a planned travel route is partially or wholly the same as a planned travel route of the vehicle (Jammoussi ¶ 49, “route 56 can advance host vehicle 10 the entirety of the distance from location 51 to location 52”).
Jammoussi does not disclose of which a traveling function is switchable between an autonomous traveling function and a following traveling function,
when the vehicle is traveling by the autonomous traveling function, using the travel control device,
switching the traveling function of the vehicle from the autonomous traveling function to the following traveling function such that the vehicle autonomously follows the detected other vehicle as a leading vehicle.
However, Kopischke, in the same field of invention teaches of which a traveling function is switchable between an autonomous traveling function and a following traveling function (Kopischke ¶ 50, “the at least partially automatic tracking is not carried out until the following transportation vehicle has reached the target position relative to the lead transportation vehicle”),
when the vehicle is traveling by the autonomous traveling function, using the travel control device (Kopischke ¶ 50, “the following transportation vehicle may be navigated from a current position to a position which is suitable for the at least partially automatic tracking”; ¶ 51, “The guiding of the following transportation vehicle with respect to the target position relative to the lead transportation vehicle occurs… at least partially automatically”),
switching the traveling function of the vehicle from the autonomous traveling function to the following traveling function such that the vehicle autonomously follows the detected other vehicle as a leading vehicle (Kopischke ¶ 50, “the at least partially automatic tracking is not carried out until the following transportation vehicle has reached the target position relative to the lead transportation vehicle”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jammoussi to also operate autonomously and to switch to the following mode, as taught by Kopischke, in order to relieve burden of driving from the user to the vehicle, allowing the user to place attention towards non-driving tasks.

With respect to claim 17, all the limitations have been analyzed in view of claim 2, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 2; therefore, claim 17 is also rejected over the same rationale as claim 2.

With respect to claim 18, all the limitations have been analyzed in view of claim 3, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claim 3; therefore, claim 18 is also rejected over the same rationale as claim 3.

With respect to claim 19, all the limitations have been analyzed in view of claim 4, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 4; therefore, claim 19 is also rejected over the same rationale as claim 4.

With respect to claim 20, all the limitations have been analyzed in view of claim 5, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claim 5; therefore, claim 20 is also rejected over the same rationale as claim 5.

Conclusion
	The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
	Zhang et al. (US 20200272159 A1) teaches a method that includes defining a roundabout path plan for a subject vehicle based on roundabout characteristics and dynamic characteristics, among other data. The method further determines whether a platoon can be formed with at least one surrounding vehicle based on the roundabout path plan, and calculates an entry parameter for the platoon based on dynamic traffic flow of the roundabout and a predictive control in response to determining that the platoon can be formed.
	Okuyama et al. (US 20210304618 A1) teaches a convoy travel system includes a plurality of vehicles and is configured such that the plurality of vehicles form a convoy and travel. The plurality of vehicles include a preceding vehicle and following vehicles configured so as to follow the preceding vehicle by means of automatic driving.
	Wiberg et al. (US 20210163004 A1) teaches a method for a follower vehicle following a lead vehicle (1), comprising establishing, in a first control mode of the follower vehicle (2), a path for the follower vehicle (2) to follow the lead vehicle (1), characterized by —generating environmental data (SL) which is related to the environment of the lead vehicle (1), —determining, based on the generated environmental data, an expected behaviour (NAP, NSP) of an operational parameter of the lead vehicle (1), —determining an actual behaviour (AA, AS) of the lead vehicle operational parameter, —comparing the determined expected behaviour (NAP, NSP) of the lead vehicle operational parameter and the determined actual behaviour of the lead vehicle operational parameter, —determining based on said comparison whether to continue in first control mode of the follower vehicle (2), or in a second control mode of the follower vehicle, differing from the first control mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN LEONG whose telephone number is (571)272-3396. The examiner can normally be reached Monday - Friday from 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN OLSZEWSKI can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.L./Examiner, Art Unit 3669                                                                                                                                                                                                        

/GENNA M MOTT/Primary Examiner, Art Unit 3662